Citation Nr: 1135661	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  99-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder as secondary to service-connected shortening of the right leg.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to February 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO denied the Veteran's claim for service connection for a low back disorder secondary to a right leg disability.  The Veteran perfected an appeal to the Board, which denied the claim, most recently in May 2010.  In that decision, however, the Board granted service connection for shortening of the right leg.  

On multiple occasions during the course of the appeal, the Veteran's representative and VA's General Counsel filed joint motions with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's earlier decisions and remand the case.  The Court granted the most recent motion in December 2010.  

The Veteran testified before a Veterans Law Judge at a videoconference hearing in November 2000.  A transcript of the hearing has been associated with the Veteran's claims file.  The Veterans Law Judge who conducted the November 2000 hearing and signed the August 2007 Board decision is no longer employed by the Board.  Thus, the Veteran was given another opportunity to appear at a hearing.  In April 2010, however, the Veteran indicated that he did not desire another hearing.


REMAND

Consistent with the Court's order, further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a back disability as secondary to service-connected shortening of the right leg.

A review of the Veteran's claims file reflects that he has received ongoing treatment at multiple VA facilities, including the John D. Dingell VA Medical Center in Detroit, Michigan; the VA Ann Arbor Healthcare System; the Aleda E. Lutz VA Medical Center in Saginaw, Michigan; the Battle Creek VA Medical Center; and the North Florida/South Georgia Veterans Health System.  Records in the file specifically document treatment at the Saginaw facility in April 1998; at the Detroit facility from June 1998 to September 1999; and at the Florida facility from October 1998 to June 2005.  The Board notes, however, that the Veteran has stated that he has sought treatment on multiple occasions at these facilities in the years since service, suggesting continued regularly occurring treatment.  Additionally, the file contains record of the Veteran's dates of treatment at the facilities, indicating that he has received treatment on multiple occasions at each identified facility.  The Board acknowledges that the RO has obtained some records of the Veteran's treatment at the Detroit, Saginaw, and Florida facilities.  It does not appear, however, that the RO has obtained completes records from these facilities; nor are there any records of treatment in the file from the Ann Arbor or Battle Creek VA facilities.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the John D. Dingell VA Medical Center; the VA Ann Arbor Healthcare System; the Aleda E. Lutz VA Medical Center; the Battle Creek VA Medical Center; and the North Florida/South Georgia Veterans Health System, as well as any associated facilities, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

(The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.)

Regarding the Veteran's service connection claim, the Board acknowledges that the Veteran contends that he has a back disorder secondary to his service-connected shortening of the right leg.  In particular, the Board notes that the Veteran stated at his November 2000 hearing before the Veterans Law Judge that he developed pain in his back as a result of a limp he developed following the in-service surgery on his right leg that resulted in a leg length discrepancy for which he has been granted service connection.  

Regarding diagnosis of the Veteran's disability, the Board notes that the Veteran was seen for complaints of pain in his right leg while still on active duty and underwent a right tibial osteotomy in May 1987 to correct what was noted in the pre-surgery report as "some shortening and excessive external rotation of his distal tibia."  He was noted to use crutches for several months after the surgery, although a treatment note in December 1987 indicated that his "leg length [was] equal."  He was noted at that time to walk with a limp.  At a follow-up visit in March 1988, the Veteran was again noted to have a "marked limp"; that same month, he underwent surgery to remove the hardware in his right leg.  Follow-up treatment visits indicate that the surgical site was healing satisfactorily, and no abnormalities of the lower extremities were noted in his January 1990 separation medical examination.  

Records from the Veteran's ongoing treatment from both private and VA treatment providers reflect that the Veteran carries both a history and current diagnosis of shortening of the right leg.  Records from private treatment the Veteran received in 1996 document that the Veteran was noted to have a significant (greater than 1 inch) right short leg secondary to surgery.  Radiological examination of the Veteran's spine at that time resulted in a questionable diagnosis of sacroiliitis and epiphysitis in the thoracic spine, but no firm diagnosis was assigned.  He was again seen in December 1996 for complaints of pain in his low back and right hip, but no diagnosis was assigned at that time.  Similarly, records of the Veteran's treatment at the Aleda E. Lutz VA Medical Center in Saginaw, Michigan, reflect that, at an April 1998 visit, he complained of pain in his right leg and was noted to have a right leg shorter than his left.  He again complained of right knee and back pain secondary to his right leg shortening at a June 1998 treatment visit; at that time, he was diagnosed only with back pain.  He was again prescribed shoe lifts at an October 1998 follow-up visit.  

The Veteran was provided VA examinations in March 1999 and September 1999.  Report of the March 1999 examination reflects that the examiner noted the Veteran's past medical history, including his in-service surgery, and his complaints of back and right hip pain beginning in 1996.  The Veteran reported that the shoe lift prescribed at the 1996 treatment visits gave him significant relief and kept him from walking with a limp, which he was noted to have when walking without shoes.  Physical examination found the Veteran's right leg to be one inch shorter than his left.  No tenderness to the back or hip was noted, and the Veteran was found to have full range of motion of the lumbosacral spine and right hip.  Radiological examination was negative, and the examiner diagnosed the Veteran only with "lower back pain and right hip pain secondary to ligamentous strain" from the in-service surgery.  Report of the September 1999 VA examination reflects that the Veteran complained of pain on the right side of his lower back and right hip.  His pre-service and in-service surgeries were noted, as was his prescription for a shoe lift to treat his leg length discrepancy.  Physical examination revealed that the Veteran walked with a limp and had tenderness on the right side of the lumbosacral spine as well as some limitation of motion of the spine.  The examiner diagnosed the Veteran with chronic low back and right hip pain with no objective evidence of orthopedic pathology and 5/8-inch shortening of the right femoral bone.  

VA obtained an independent medical opinion in August 2001, provided by an orthopedist who had full access to the Veteran's claims file, including his entire medical record.  That orthopedist acknowledged the Veteran's current leg length discrepancy but opined that it was not at least as likely related to the surgery he underwent in service.  No back disability was diagnosed. 

The Veteran submitted a private medical opinion in November 2001.  That physician, a neuroradiologist, opined that the Veteran's leg length discrepancy was worsened by his in-service surgery, noting the post-service reports of shortening in the right leg.  The doctor further opined that the shortening of the Veteran's right leg had contributed to pain in his knee, hip, and spine, although there was no specific diagnosis assigned; nor was there any evidence that the doctor, whose office was in Maryland, actually examined the Veteran.  

The Veteran further testified before a Veterans Law Judge in November 2000.  At the hearing, the Veteran reported that he first began walking with a limp after his in-service surgery but did not complain of the limp at the time because he assumed it was part of the post-surgical healing process.  The Veteran stated that he first began having pain in his lower back several years after service, when he complained to his doctor and was prescribed a shoe lift to address the shortening of his right leg.  

The Veteran also submitted a letter from a private physician dated in April 1996 in which the doctor noted the Veteran's complaints of pain in his lower back and right hip for six months prior.  The physician noted the Veteran's history of prior tibial rotation osteotomy and "short leg gait" on the right, which he noted was being treated with a shoe lift on the right.  The physician noted the earlier radiological study, which he interpreted as showing "probable sacroiliitis bilaterally."  This diagnosis was questioned, however, when the physician indicated that further treatment was necessary to see if "these x-ray changes and symptoms are real."

The Board notes that the Veteran has contended that he developed pain in his low back as a result of the limp he developed following the in-service right leg surgery that caused his service-connected shortening of the right leg.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Although it appears that the VA examiners conducted a proper evaluation of the Veteran's physical condition at the time, the parties to the joint motion noted that the examinations in question are now more than ten years old and that current examination and opinion are needed to address the existence of a current back disability that is linked to his service-connected shortening of the right leg.  This is particularly relevant given that the Veteran's claim was previously denied because no current back disability was found.  

In this case, pursuant to the joint motion, the Board finds that because the VA has not provided a current examination with respect to the Veteran's claimed back disability, the case must be remanded so that another examination and nexus opinion can be obtained in order to ensure compliance with the joint motion.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  The AOJ must obtain from the John D. Dingell VA Medical Center; the VA Ann Arbor Healthcare System; the Aleda E. Lutz VA Medical Center; the Battle Creek VA Medical Center; and the North Florida/South Georgia Veterans Health System any available medical records pertaining to the Veteran's examination or treatment at any time from February 1990 to the present.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  

The examiner must review the claims file, examine the Veteran, and provide diagnoses for each back disorder the Veteran currently experiences.  Testing necessary to arrive at diagnoses, including x-rays, should be undertaken.  For each such disorder, the examiner must provide an opinion as to the medical probabilities that the disorder has been caused or made chronically worse by the Veteran's service-connected shortening of the right leg.  The examiner must discuss the opinions favoring the Veteran's claim, including the one offered by the private physician in November 2001, in the context of any negative opinion.  

The examiner must review the Veteran's claims file, to include a copy of this remand.  A well reasoned etiological opinion must be provided with a detailed explanation for all conclusions reached.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

